DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed. The following is an examiner’s statement of reasons for allowance: The closest prior art of record fail to anticipate nor render obvious the claimed invention. Rusak et al.1 teach generating training data for natural language processing from a transcript representing an ordered sequence of one or more dialogue events. See abstract. Separately, Danilo et al.2 teach inputting video and extracting behavioral features such as emotion and extracting text transcript from the corresponding audio data. See abstract, ¶ 12. However, none of the prior art of record teach receiving, at a training data system, a video file comprising one or more timed subtitles and a plurality of video frames, each timed subtitle associated with a subset of the video frames of the plurality of video frames; generating, by the training data system, a training data point for a first timed subtitle of the video file by: performing facial recognition analysis on the subset of video frames associated with the first timed subtitle; and determining emotion data for the training data point based on the subset of the video frames associated with the first timed subtitle and the facial recognition analysis; and storing, by the training data system, the training data point. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        




    
        
            
    

    
        1 US Publication No. 2019/0237061.
        2 US Publication No. 2021/0050000.